DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The amendment provides consistency among claim terms, including full antecedent basis and consistency with the disclosure, and clarifies the inventive subject matter, overall.

The application has been amended as follows: 
Claim 8, the claim limitation “the real portion” in line 2 has been amended to read –
Claim 8, the claim limitation “the imaginary portion” in line 4 has been amended to read –
Claim 9, the claim limitation “the real portion” in line 2 has been amended to read –

Claim 10, the claim limitation “a lower frequency” in lines 1-2 has been amended to read –
Claim 10, the claim limitation “a higher frequency” in line 2 has been amended to read –
Claim 13, the claim limitation “the real portion” in line 2 has been amended to read –
Claim 14, the claim limitation “the real portion” in line 2 has been amended to read –
Claim 19, the claim limitation “the real portion” in line 5 has been amended to read –
Claim 19, the claim limitation “the imaginary portion” in line 9 has been amended to read –

Reason for Allowance
	The previous rejection under 35 USC 112 (b) to claims 1, 16 and 20 has been withdrawn in view of Applicant’s amendment to the claims. 
	
Claims 1-10, 13-17 and 19-20 are allowed over prior arts of record.
The following is an Examiner's statement for reason for allowance: the prosecution history makes evident the reason for allowance, satisfying the record as a whole proviso of 
Regarding claim 1, none of the prior arts in record teach or fairly well suggest and discloses a computer-implemented method for analyzing a volume of tissue, comprising: extracting a set of frequency component from set of acoustic signals; distributing a total number of iterations to the set of frequency components; generating a simulated wavefield in terms of a frequency component of the set of frequency components and the sound speed model; iteratively refining a value of the sound speed model with respect to the simulated wavefield for each of the set of frequency components unit a threshold condition is satisfied, thereby producing a final value of the sound speed model, wherein refining is performed for each of the frequency components for the number of iterations distributed to the frequency component, wherein a number of iterations distributed to a lower of the set of frequencies is no smaller than a number distributed to a higher of the set of frequencies; computing an attenuation from the final value of the sound speed model; and rendering one or more images for the volume of the tissue based on the attenuation representation, in combination with the other features recited in claim 1. 
Regarding claim 16, none of the prior arts in record teach or fairly well suggest and discloses a non-transitory computer-readable storage medium with instruction stored thereon that, when executed by a computing system, cause the computing system to perform a method of analyzing a volume of tissue, the method comprising: extracting a set of frequency component from set of acoustic signals; distributing a total number of iterations to the set of frequency components; generating a simulated wavefield in terms of a frequency component of the set of frequency components and the sound speed model; iteratively refining a value of the sound speed model with respect to the simulated wavefield for each of the set of frequency components unit a threshold condition is satisfied, thereby producing a final value of the sound speed model, wherein refining is performed for each of the frequency components for the number of iterations distributed to the frequency component, wherein a number of iterations distributed to a lower of the set of frequencies is no smaller than a number distributed to a higher of the set of frequencies; computing an attenuation from the final value of the sound speed model; and rendering an image for the volume of the tissue based on the attenuation representation, in combination with the other features recited in claim 16. 


Regarding claim 20, none of the prior arts in record teach or fairly well suggest and discloses a system for analyzing a volume of tissue, comprising: a processor comprising an identifying unit configured to identify a set of frequency component from set of acoustic signals; a distributing unit configured to distributing a total number of iterations to the set of frequency components; a creating unit configured to create a simulated wavefield in terms of a frequency component of the set of frequency components and the sound speed model; a refining unit configured to iteratively refine a value of the sound speed model with respect to the simulated wavefield for each of the set of frequency components unit a threshold condition is satisfied, thereby producing a final value of the sound speed model, wherein refining is performed for each of the frequency components for the number of iterations distributed to the frequency component, wherein a number of iterations distributed to a lower of the set of frequencies is no smaller than a number distributed to a higher of the set of frequencies; a computing unit configured to compute an attenuation from the final value of the sound speed model; and a rendering unit configured to render one or more images for the volume of the tissue based on the attenuation representation, in combination with the other features recited in claim 20. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793      
                                                                                                                                                                                                  /Oommen Jacob/Primary Examiner, Art Unit 3793